PALMER, J.
Stephen and Jan Richter appeal the final summary judgment entered by the trial court in favor of Beach Woods Property Owners Association on its claim to foreclose a lien on the Richters’ property. In reviewing the summary judgment, our court must consider the evidence contained in the record in the light most favorable to the non-moving party. Kitchen v. Ebonite Recreation Centers, Inc., 856 So.2d 1083 (Fla. 5th DCA 2003). Here, the affidavits filed by the Richters rebut Beach Woods’ contention that no genuine issue of material fact exists. Accordingly, entry of summary judgment was not proper. Therefore, we reverse the instant summary judgment and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
THOMPSON and LAWSON, JJ., concur.